Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 10/22/2019. Claims 1 - 12
have been examined.
Claim Objections
Claim 10 is objected for the following informality -
Claim 10 line one read "The method according to claim 10". It is recommended to change this to "The method according to claim 1".
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Savolainen (US20180314616A1) hereinafter Savolainen in view of Bikumala et al. (US20190079682A1) hereinafter Bikumala.

As per claim 1. A computer-implemented capacity planning method for (Savolainen, par0012 teaches the object of the present invention is to provide an improved CAPACITY_PLANNING method and ENGINE where at least one of disadvantages of the prior art is eliminated or at least alleviated. The object of the present invention are achieved with a system, method and computer program product according to the characterizing portions of the independent claims).
cluster renewal, the method comprising - (Savolainen, par0054 teaches A most typical usage scenario is to proceed a CAPACITY_PLANNING FORECAST for DBMS SERVERS renewal from SOURCE_SYSTEM into a TARGET_SYSTEM on hypothetical hardware configuration and LOGICAL_TOPOLOGY...... On PHYSICAL_FAILOVER_CLUSTER level, On VIRTUAL_FAILOVER_CLUSTER level).
selecting a source cluster to be replaced with a target cluster; - (Savolainen, par0054 teaches a most typical usage scenario is to proceed [selecting] a CAPACITY_PLANNING FORECAST for DBMS SERVERS renewal from SOURCE_SYSTEM into a TARGET_SYSTEM on hypothetical hardware configuration and LOGICAL_TOPOLOGY
selecting at least one performance monitor; - (Savolainen, par0075 teaches the invention is directed to a method for planning capacity of any DBMS_SERVERS SYSTEM, comprising steps of selecting at least one RESOURCE against which the TARGET_SYSTEM will be optimized, selecting at least one PERFORMANCE_COUNTER for which a CAPACITY_PLANNING ENGINE FORECAST is created, collecting said PERFORMANCE_COUNTER MONITORING_DATA).
monitoring performance of instances and databases of the source cluster with the at least one performance monitor to obtain time series; - (Savolainen, par0043-0044 teaches here all the MONITORING_DATA measures are referred as “PERFORMANCE_COUNTERS”. This means all measurable data and their base attributes in form of TIME_SERIES from NETWORK to PHYSICAL and VIRTUAL_SERVERS, DBMS_INSTANCES, RESOURCE_POOLS, DATABASES, users and connections. As an examples, a typical SERVER level PERFORMANCE_COUNTER is CPU_AVERAGE_USAGE%. In this context PERFORMANCE_COUNTERS can be collected from various OBJECTS, especially when hardware virtualization is being used. Most of the OBJECTS are hardware devices but some of them are software side OBJECTS like DBMS_INSTANCE and DATABASE).
defining trends of the time series; - (Savolainen, par0042 teaches from monitoring context, we need to continuously collect, measure and calculate these TIME_SERIES and TRENDS for all the PERFORMANCE_COUNTER data streams we need in order to forecast TARGET, SYSTEM CAPACITY_PLANNING needs. These data members are the most essential input variables for the ENGINE).
obtaining at least one benchmark value for source and target nodes and (Savolainen, par0075 teaches adjusting TARGET_SYSTEM OBJECT CONSTRAINTS, benchmarks and TIME_SERIES data, evaluating and comparing all needed refactored SOURCE_SYSTEM OBJECT TIME_SERIES against given TARGET_SYSTEM with preconfigured LOGICAL_TOPOLOGY and processing order of OBJECT SETUP_DATA to have minimum amount of primary target RESOURCE defined in total for all TARGET_SYSTEM host servers meeting their respective CONSTRAINTS and outputting results).
calculating at least one benchmark ratio, (Savolainen, par00596 teaches second form of the calculation comes from optimization of the lifecycle expectancy of SOURCE_INSTANCES between the TARGET_SERVERS: This can be done by calculating the maximum lifecycle expectation for desired PERFORMANCE_COUNTERS such as average cpu usage per [calculating at least one benchmark ratio] SOURCE_INSTANCE inside the TARGET_SERVER inside PLANNING_SCENARIO and calculating which is the first PERFORMANCE_COUNTER to limit the expected lifecycle of each TARGET _SERVER).
wherein the benchmark ratio is defined for each benchmark as a ratio between a source server benchmark value and a respective target server benchmark value; - (Savolainen, par0367 teaches CPU_BENCHMARK: For each CPU_MODEL in CAPACITY_PLANNING PROJECT PLANNING_SCENARIO one should have selected at least one private or public CPU_BENCHMARK test results run against certain CPU_BENCHMARK_ALGORITHM for all the CPU_MODELS used in CAPACITY_PLANNING ENGINE calculations. CPU_BENCHMARK contains data members such as benchmark url data, link or opposing, CPU_RATIO, calculative CORE_RATIO and THREAD_RATIO numbers and some other METADATA like benchmark date. These are the actual BENCHMARK results of selected CPUS running on TARGET_SERVERS_CPU_RATIO tells us a benchmark result on PHYSICAL_CPU i.e. SOCKET LEVEL such as number “250” for floating point continuous performance benchmark, CORE_RATIO tells us the very same BENCHMARK performance benchmark on core level so if our CPU has got 4 logical cores its opposing CORE_RATIO is 250/4−“62.5” and if current CPU is hyper threaded then it would bring with total of 8 hyper threads a 250/8=“31.25” THREAD_RATIO. This information is essential in adjusting the SOURCE_SYSTEM OBJECTS with given CPU_BENCHMARK data to match defined TARGET_SYSTEM in most efficient way according to the CAPACITY_PLANNING CONSTRAINTS defined).
adjusting said time series based on the defined trends and adjusting at least one of said time series based on the at least one benchmark ratio; - (Savolainen, par0112-0113 teaches the method further comprising a step of adjusting SOURCE_SYSTEM OBJECT CONSTRAINTS and TIME_SERIES data wherein adjust TIME_SERIES against trend -based calculation for any performance counter. The method further comprising a step of adjusting SOURCE_SYSTEM OBJECT CONSTRAINTS and TIME_SERIES data wherein may use CPU_BENCHMARK based calculation).
(Savolainen, par0037 teaches Here a LOGICAL_TOPOLOGY refers to overall DATA_CENTER NETWORK-, SERVER-, STORAGE_UNIT-, DBMS_INSTANCE-, DATABASE- etc. hardware setup, for example, a distinct STORAGE_UNIT such as DELL EqualLogic PS6510ES as a part of the LOGICAL_TOPOLOGY, in order to be able to forecast CAPACITY_MANAGEMENT and CAPACITY_PLANNING needs and to FILTER only a desired set of OBJECTS for analysis, the ENGINE needs to know some setup and CONFIGURATION_DATA from existing LOGICAL_TOPOLOGY. This category includes specification data from DATA_CENTERS, NETWORK_GROUPS. NETWORKS, NETWORK_INTERFACES, PHYSICAL_SERVERS, VIRTUAL_SERVERS, STORAGE_UNITS, backup devices and such. This makes it possible to enhance forecasting across NETWORKS, NETWORK_GROUPS and even across the DATA_CENTERS).
calculating workloads of said logical groups for each node of the source cluster on basis of the adjusted time series, and (Savolainen, par0456 teaches after we have set these rules in SOURCE_SYSTEM against monitored data we are able to calculate current RESOURCE sufficiency and see how much we need to apply more capacity to meet all given CONSTRAINTS between monitored start date and end date. If this criterion is already met no TIME_SERIES adjusting has to be done on this side. But if criterion is not met, such as if AVERAGE_CPU_USAGE_% for certain performance counter was 57.5% over all TIME_SERIES for certain DBMS_INSTANCE, we need to calculate how much we should Apply more relative cpu processing capacity to meet given CONSTRAINT (and other CONSTRAINTS naturally). In this case, when AVERAGE_CPU_USAGE_% had to be under 50% for all the TIME_SERIES, we need to add 13% more cpu processing capacity: ((measured value−constrained value)/measured value)*100).
calculating, for each node, a maximum total predicted workload caused by all instances and databases that may at any point of time be instantiated on the node by summing workloads of the respective logical groups; - (Savolainen, par0596, 0598 teaches second form of the calculation comes from optimization of the lifecycle expectancy of SOURCE_INSTANCES between the TARGET_SERVERS: This can be done by calculating the maximum lifecycle expectation for desired PERFORMANCE_COUNTERS such as average cpu usage per SOURCE_INSTANCE inside the TARGET_SERVER inside PLANNING_SCENARIO and calculating which is the first PERFORMANCE_COUNTER to limit the expected lifecycle of each TARGET _SERVER. Then, by summing up [summing workloads] these duration values on PLANNING_SCENARIO level, the largest overall duration gives us the best overall scalability [maximum predicted workload] in terms of lifecycle expectancy between otherwise equal PLANNING_SCENARIO TARGET_SERVER installations having same amount of TARGET_SERVERS. FIG. 12 shows a poor overall lifecycle expectancy and FIG. 13 shows a good overall lifecycle expectancy. In FIGS. 14 and 15 the very different characteristics as time series of performance data having equal averages over time is shown, in the “unmatching capacity” diagram of FIG. 14 there are two DBMS_INSTANCES which do not fit the target server capacity because they have average cpu usage peaking at the same time for over 100%. Iri the “matching capacity” diagram of FIG. 15 there are different peaking intervals which causes both DBMS_INSTANCES easily fit in TARGET_SERVER capacity. This is advantageous in how to save overall TARGET_SERVER capacity: To find each of those PERFORMANCE_COUNTER time series that have the least overall capacity need as parallel time series inside the TARGET _SERVERS).
predicting a required capacity of the target cluster nodes on basis of calculated workloads, (Savolainen, par0354 teaches PLANNING_SCENARIO: PROJECT contains one to many PLANNING_SCENARIOS. Each PLANNING_SCENARIO is to compare different CPU_BENCHMARK results from different vendors or own benchmark data for different kinds of use cases such as integer and float computation power. PLANNING_SCENARIO also holds the information of ending result in CAPACITY_PLANNING ENGINE calculations of how many CPUS, CPU cores and threads are being forecasted to be needed in TARGET_SYSTEM compared to the SOURCE_SYSTEM cores stored in SOLUTION OBJECT).
wherein the required capacity of the selected parameter is obtained on basis of predicted maximum of the respective capacity requirement among all nodes in the cluster; and - (Savolainen, par0143 teaches every OBJECT with all the necessary PERFORMANCE_COUNTERS and ENVIRONMENT_VARIABLES should be fit in the data model in ideal situation to cover maximum [predicted maximum] CAPACITY_MANAGEMENT and CAPACITY_PLANNING SCENARIOS in their respective forecasts. It is basically your choice which of the PERFORMANCE_COUNTERS, ENVIRONMENT_VARIABLES and LOGICAL_TOPOLOGY you will utilize [selected parameter] —the ideology and functional logic inside ENGINE ideology is just the same independent of the OBJECT hierarchies being utilized).
comparing the required capacity of the target cluster nodes to at least one target node capacity to verify, whether the target node has sufficient capacity for all selected parameters. (Savolainen, par0114 teaches the method further comprising a step of evaluating and comparing all needed refactored SOURCE_SYSTEM OBJECT PERFORMANCE_COUNTER TIME_SERIES against TARGET_SYSTEM wherein may use CPU_BENCHMARK based calculation with any SERVER_SETUP and/or VIRTUAL_SERVER_SETUP parameters).
          Savolainen does not explicitly discloses Always On Availability Group, AG.
          Bikumala however discloses Always On Availability Group, AG. (Bikumala, par0071 teaches t 302, an availability group that includes a primary database and a secondary database may be configured. For example, in FIG. 1, the databases 108(1), 109(1) may be configured as an always on availability group, the databases 108(2), 109(2) may be configured as an always on availability group, and the databases 110, 111 may be configured as an always on availability group).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of Always On Availability Group, AG, as taught by Bikumala in the method of Savolainen, so as the use of information continues to increase, individuals and businesses use information handling system to take advantage of the value of the information, see Bikumala para0001.

As per claim 9.  Savolainen and Bikumala disclose the capacity planning method of claim 1.
           Savolainen further discloses wherein the step of comparing the required capacity comprises comparing values of data points in a time series representing the required capacity to at least one of a threshold value and a service level agreement. (Savolainen par0110-0112 teaches The method further comprising a step of defining rules for each performance counter against which a predicted TIME_SERIES is validated wherein define aggregation-based and/or CONSTRAINT such as sla-based rules for any performance counter TIME_SERIES.The method further comprising a step of adjusting SOURCE_SYSTEM OBJECT CONSTRAINTS and TIME_SERIES data wherein adjust TIME_SERIES against aggregation-based and/or CONSTRAINT such as sla-based rules for any performance counter. The method further comprising a step of adjusting SOURCE_SYSTEM OBJECT CONSTRAINTS and TIME_SERIES data wherein adjust TIME_SERIES against trend -based calculation for any performance counter).

As per claim 10.  Savolainen  and Bikumala  disclose the capacity planning method of claim 1.
          Savolainen further discloses wherein the required capacity of target nodes equals to the maximum of the required capacities of all nodes in the target cluster, and wherein all nodes in the target cluster have similar hardware and software configurations. (Savolainen par0039-0040 teaches CLOUD_SERVICE refers to any type of cloud service such as iaaS, PaaS, SaaS, DBaaS. These cloud services are such as Microsoft Azure and Amazon Web Services. A CAPACITY_MANAGEMENT and/or CAPACITY_PLANNING software may be partially or as whole implemented as a CLOUD_SERVICE. A SERVICE_TIER is referred to as CLOUD_SERVICE service tier general abstraction OBJECT such as Azure SQL Database service tier against which actual SOURCE_DATABASE is being transferred into. There may exist any kind of SERVICE_TIER OBJECTS having different TOPOLOGICAL_MODELS, OBJECTS, data members, CONSTRAINTS and such. For example, in Microsoft Azure SQL Database CLOUD_SERVICE there are many different categories of SERVICE_TIERS providing different level of maximum capacity such as CPU, RAM and DATABASE size at maximum).

As per claim 11.  Savolainen  and Bikumala  disclose the capacity planning method of claim 1.
          Savolainen does not explicitly discloses a computer executable code stored on a non-tangible computer readable medium, the computer program having instructions which, when executed by a computing device or system cause the computing device or system to perform.
          Bikumala however discloses a computer executable code stored on a non-tangible computer readable medium, the computer program having instructions which, when executed by a computing device or system cause the computing device or system to perform. (Bikumala,Fig. 4(computing device 400) par0078-0080 teaches the computing device 400 may include one or more processors 402, a memory 404, communication interfaces 406, a display device 408, other input/output (I/O) devices 410, and one or more mass storage devices 412, configured to communicate with each other, such as via a system bus 414 or other suitable connection….. Memory 404 and mass storage devices 412 are examples of computer storage media (e.g., memory storage devices) for storing instructions which are executed by the processor 402 to perform the various functions described above. For example, memory 404 may generally include both volatile memory and non-volatile memory (e.g., RAM, ROM, or the like) devices. Further, mass storage devices 412 may include hard disk drives, solid-state drives, removable media, including external and removable drives, memory cards, flash memory, floppy disks, optical disks (e.g., CD, DVD), a storage array, a network attached storage, a storage area network, or the like. Both memory 404 and mass storage devices 412 may be collectively referred to as memory or computer storage media herein, and may be a media capable of storing computer-readable, processor-executable program instructions as computer program code that can be executed by the processor 402 as a particular machine configured for carrying out the operations and functions described in the implementations herein).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a computer executable code stored on a non-tangible computer readable medium, the computer program having instructions which, when executed by a computing device or system cause the computing device or system to perform, as taught by Bikumala in the method of Savolainen, so as the use of information continues to increase, individuals and businesses use information handling system to take advantage of the value of the information, see Bikumala para0001.

As per claim 12.  Savolainen  and Bikumala  disclose the capacity planning method of claim 1.
          Savolainen does not explicitly discloses a computing device or system comprising memory that includes computer executable code that performs, when executed with one or more processors of the computing device or system.
          Bikumala however discloses a computing device or system comprising memory that includes computer executable code that performs, when executed with one or more processors of the computing device or system. (Bikumala,Fig. 4(computing device 400) par0078-0080 teaches the computing device 400 may include one or more processors 402, a memory 404, communication interfaces 406, a display device 408, other input/output (I/O) devices 410, and one or more mass storage devices 412, configured to communicate with each other, such as via a system bus 414 or other suitable connection….. the processor 402 can be configured to fetch and execute computer-readable instructions stored in the memory 404, mass storage devices 412, or other computer-readable media).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a computing device or system comprising memory that includes computer executable code that performs, when executed with one or more processors of the computing device or system, as taught by Bikumala in the method of Savolainen, so as the use of information continues to increase, individuals and businesses use information handling system to take advantage of the value of the information, see Bikumala para0001.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Savolainen in view of Bikumala, and further in view of Srivastava et al. (US20080086480A1) hereinafter Srivastava.

As per claim 2.  Savolainen  and Bikumala  disclose the capacity planning method of claim 1.
          Savolainen does not explicitly discloses wherein the logical groups comprise at least one Always On High Availability Group (AG) and.
          Bikumala however discloses wherein the logical groups comprise at least one Always On High Availability Group (AG) and. (Bikumala, par0071 teaches t 302, an availability group that includes a primary database and a secondary database may be configured. For example, in FIG. 1, the databases 108(1), 109(1) may be configured as an always on availability group, the databases 108(2), 109(2) may be configured as an always on availability group, and the databases 110, 111 may be configured as an always on availability group).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the logical groups comprise at least one Always On High Availability Group (AG) and, as taught by Bikumala in the method of Savolainen, so as the use of information continues to increase, individuals and businesses use information handling system to take advantage of the value of the information, see Bikumala para0001.
          Savolainen and Bikumala do not explicitly disclose at least one temporary database group, and wherein the logical groups may further comprise a user database 
          Srivastava however discloses at least one temporary database group, and wherein the logical groups may further comprise a user database group [examiner will map temporary database group and user database group], a non-AG user database group, an Active-Active Failover Cluster Instances (FCI-instances) group, and/or an Active- Passive FCI-instances group. (Srivastava, par0227-0228 FIG. 8 is a flowchart illustrating a method 800 of the present invention for creating private devices, local user temporary databases, and a temporary database group. At step 801, one or more shared devices are created using the existing ‘DISK INIT’ command. At step 802, one or more private devices for a node are created by using the updated ‘DISK INIT’ command. Though private devices could be created on shared storage, their most common use is for RAM-Disks. One or more local user temporary databases are now created for a node on shared or private devices using updated ‘CREATE DATABASE’ command, at step 803. Next, at step 804, a temporary database group is created. A temporary database group has a cluster wide namespace. When a group is created, the in-memory structures that represent the temporary database group are allocated on all the nodes. The just-created local temporary database is made a member of the group, at step 805. When a local temporary database is made a member of the tempdb group, its database id is added to the in-memory tempdb group structure for only the owner node of the database. It has no effect on the in-memory structure for the same tempdb group on other cluster nodes. (If the owner node is not running, no in-memory changes are made whatsoever.) In this manner, though the tempdb group is a cluster wide entity, it has different local temporary databases as its members (on each node). User logins or applications may now be bound to a local tempdb or a tempdb group, as indicated at step 806. A login or an application can be either bound to (1) a temporary database group or (2) local temporary databases (at most one from each node).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one temporary database group, and wherein the logical groups may further comprise a user database group, a non-AG user database group, an Active-Active Failover Cluster Instances (FCI-instances) group, and/or an Active- Passive FCI-instances group, as taught by Srivastava in the method of Savolainen  and Bikumala, so as the use of information continues to increase, individuals and businesses use information handling system to take advantage of the value of the information, see Srivastava para0001.

Claims 3 and 6 - 8  are rejected under 35 U.S.C. 103 as being unpatentable over Savolainen in view of Bikumala further in view of Srivastava, and further in view of Pouzin et al. (US20110264748A1) hereinafter Pouzin.

As per claim 3.  Savolainen  and Bikumala  disclose the capacity planning method of claim 1.
          Savolainen does not explicitly discloses wherein the logical groups comprise AG.
          Bikumala however discloses wherein the logical groups comprise AG. (Bikumala, par0071 teaches 302, an availability group that includes a primary database and a secondary database may be configured. For example, in FIG. 1, the databases 108(1), 109(1) may be configured as an always on availability group, the databases 108(2), 109(2) may be configured as an always on availability group, and the databases 110, 111 may be configured as an always on availability group).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the logical groups comprise AG, as taught by Bikumala in the method of Savolainen, so as the use of information continues to increase, individuals and businesses use information handling system to take advantage of the value of the information, see Bikumala para0001.
          Savolainen and Bikumala do not explicitly disclose temporary database, user database.
          Srivastava however discloses temporary database, user database. (Srivastava, par0227-0228 FIG. 8 is a flowchart illustrating a method 800 of the present invention for creating private devices, local user temporary databases, and a temporary database group. At step 801, one or more shared devices are created using the existing ‘DISK INIT’ command. At step 802, one or more private devices for a node are created by using the updated ‘DISK INIT’ command. Though private devices could be created on shared storage, their most common use is for RAM-Disks. One or more local user temporary databases are now created for a node on shared or private devices using updated ‘CREATE DATABASE’ command, at step 803. Next, at step 804, a temporary database group is created. A temporary database group has a cluster wide namespace. When a group is created, the in-memory structures that represent the temporary database group are allocated on all the nodes.The just-created local temporary database is made a member of the group, at step 805. When a local temporary database is made a member of the tempdb group, its database id is added to the in-memory tempdb group structure for only the owner node of the database).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of temporary database, user database, as taught by Srivastava in the method of Savolainen  and Bikumala, so as the use of information continues to increase, individuals and businesses use information handling system to take advantage of the value of the information, see Srivastava para0001.
          Savolainen, Bikumala and Srivastava do not explicitly disclose wherein the step of calculating workload comprises, for each instance: - calculating workload of the instance; - calculating workload caused by the instance; and - calculating workload caused by the instance.
          Pouzin however discloses wherein the step of calculating workload comprises, for each instance: - calculating workload of the instance; - calculating workload caused by the instance; and - calculating workload caused by the instance. (Pauzin, par0054 - 0057 teaches at operation 6040, the scheduler may calculate the workload associated with each instance. In one implementation, to measure workload, the scheduler may simply count the number of tasks assigned to each instance. However, other methods are possible….In most cases, the mechanism employed will use workload information produced by operation 6040, and instance capacity information stored in configuration repository 1403).


As per claim 6.  Savolainen, Bikumala and Srivastava disclose the capacity planning method of claim 2.
          Savolainen further discloses non-AG instance(s); Active-Active FCI(s); Active-Passive FCI(s). (Savolainen, par0386 teaches FAILOVER_CLUSTER:This is a OBJECT for SOURCE_SYSTEM and TARGET_SYSTEM FAILOVER_ClUSTERS, FAILOVER_CLUSTER type can be such as Active—Passive or Active—Active and it may contain any number of FAILOVER_CLUSTER nodes. FAILOVER_CLUSTER can be also a virtual FAILOVER_CLUSTER. PHYSICAL_SERVER or VIRTUAL_SERVER may belong to a FAILOVER_CLUSTER. IS_VIRTUAL property tells us if current FAILOVER_CLUSTER is virtualized).
          Savolainen, Bikumala and Srivastava do not explicitly disclose wherein the step of calculating workloads further comprises: - calculating workload of.
          Pouzin however discloses wherein the step of calculating workloads further comprises: - calculating workload of. (Pauzin, par0054 - 0057 teaches at operation 6040, the scheduler may calculate the workload associated with each instance. In one implementation, to measure workload, the scheduler may simply count the number of tasks assigned to each instance. However, other methods are possible….In most cases, the mechanism employed will use workload information produced by operation 6040, and instance capacity information stored in configuration repository 1403).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the step of calculating workloads further comprises: - calculating workload of, as taught by Pouzin in the method of Savolainen, Bikumala and Srivastava, so On-demand migration system allows dynamic allocation of computing resources for cost-effective, efficient synchronization and migration, see Pouzin para0068.

As per claim 7.  Savolainen, Bikumala, Srivastava and Pouzin disclose the capacity planning method of claim 6.
          Savolainen further discloses wherein calculating workload of an comprises: - obtaining workload of an instance on the current node; - obtaining workload of the respective instance on another node; and - summing the obtained instance workloads to obtain total workload on the current node. (Savolainen, par0596, 0598 teaches second form of the calculation comes from optimization of the lifecycle expectancy of SOURCE_INSTANCES between the TARGET_SERVERS: This can be done by calculating the maximum lifecycle expectation for desired PERFORMANCE_COUNTERS such as average cpu usage per SOURCE_INSTANCE inside the TARGET_SERVER inside PLANNING_SCENARIO and calculating which is the first PERFORMANCE_COUNTER to limit the expected lifecycle of each TARGET _SERVER. Then, by summing up [summing workloads] these duration values on PLANNING_SCENARIO level, the largest overall duration gives us the best overall scalability in terms of lifecycle expectancy between otherwise equal PLANNING_SCENARIO TARGET_SERVER installations having same amount of TARGET_SERVERS. FIG. 12 shows a poor overall lifecycle expectancy and FIG. 13 shows a good overall lifecycle expectancy. In FIGS. 14 and 15 the very different characteristics as time series of performance data having equal averages over time is shown, in the “unmatching capacity” diagram of FIG. 14 there are two DBMS_INSTANCES which do not fit the target server capacity because they have average cpu usage peaking at the same time for over 100%. Iri the “matching capacity” diagram of FIG. 15 there are different peaking intervals which causes both DBMS_INSTANCES easily fit in TARGET_SERVER capacity. This is advantageous in how to save overall TARGET_SERVER capacity: To find each of those PERFORMANCE_COUNTER time series that have the least overall capacity need as parallel time series inside the TARGET _SERVERS).
Active-Active FCI, Active FCI (Savolainen, par0386 teaches FAILOVER_CLUSTER:This is a OBJECT for SOURCE_SYSTEM and TARGET_SYSTEM FAILOVER_ClUSTERS, FAILOVER_CLUSTER type can be such as Active—Passive or Active—Active and it may contain any number of FAILOVER_CLUSTER nodes. FAILOVER_CLUSTER can be also a virtual FAILOVER_CLUSTER. PHYSICAL_SERVER or VIRTUAL_SERVER may belong to a FAILOVER_CLUSTER. IS_VIRTUAL property tells us if current FAILOVER_CLUSTER is virtualized).

As per claim 8.  Savolainen, Bikumala, Srivastava and Pouzin disclose the capacity planning method of claim 6.
          Savolainen further discloses wherein calculating workload of, comprises: - if the current instance is an active instance, obtaining workload of the instance on the current node and using it as workload of the current node; (Savolainen, par0596, 0598 teaches second form of the calculation comes from optimization of the lifecycle expectancy of SOURCE_INSTANCES between the TARGET_SERVERS: This can be done by calculating the maximum lifecycle expectation for desired PERFORMANCE_COUNTERS such as average cpu usage per SOURCE_INSTANCE inside the TARGET_SERVER inside PLANNING_SCENARIO and calculating which is the first PERFORMANCE_COUNTER to limit the expected lifecycle of each TARGET _SERVER. Then, by summing up [summing workloads] these duration values on PLANNING_SCENARIO level, the largest overall duration gives us the best overall scalability in terms of lifecycle expectancy between otherwise equal PLANNING_SCENARIO TARGET_SERVER installations having same amount of TARGET_SERVERS. FIG. 12 shows a poor overall lifecycle expectancy and FIG. 13 shows a good overall lifecycle expectancy. In FIGS. 14 and 15 the very different characteristics as time series of performance data having equal averages over time is shown, in the “unmatching capacity” diagram of FIG. 14 there are two DBMS_INSTANCES which do not fit the target server capacity because they have average cpu usage peaking at the same time for over 100%. Iri the “matching capacity” diagram of FIG. 15 there are different peaking intervals which causes both DBMS_INSTANCES easily fit in TARGET_SERVER capacity. This is advantageous in how to save overall TARGET_SERVER capacity: To find each of those PERFORMANCE_COUNTER time series that have the least overall capacity need as parallel time series inside the TARGET _SERVERS).
Active-Active FCI, Active FCI (Savolainen, par0386 teaches FAILOVER_CLUSTER:This is a OBJECT for SOURCE_SYSTEM and TARGET_SYSTEM FAILOVER_ClUSTERS, FAILOVER_CLUSTER type can be such as Active—Passive or Active—Active and it may contain any number of FAILOVER_CLUSTER nodes. FAILOVER_CLUSTER can be also a virtual FAILOVER_CLUSTER. PHYSICAL_SERVER or VIRTUAL_SERVER may belong to a FAILOVER_CLUSTER. IS_VIRTUAL property tells us if current FAILOVER_CLUSTER is virtualized).
an Active-Passive FCI,  an active instance, the Active-Passive FCI, passive instance, Active FCI (Savolainen, par0386 teaches FAILOVER_CLUSTER:This is a OBJECT for SOURCE_SYSTEM and TARGET_SYSTEM FAILOVER_ClUSTERS, FAILOVER_CLUSTER type can be such as Active—Passive or Active—Active and it may contain any number of FAILOVER_CLUSTER nodes. FAILOVER_CLUSTER can be also a virtual FAILOVER_CLUSTER. PHYSICAL_SERVER or VIRTUAL_SERVER may belong to a FAILOVER_CLUSTER. IS_VIRTUAL property tells us if current FAILOVER_CLUSTER is virtualized).

- if the current FCI instance is a passive instance, obtaining workload of the respective Active FCI instance on another node and using it as the Active-Passive FCI workload of the current node.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Savolainen in view of Bikumala further in view of Srivastava, further in view of Pouzin, and further in view of Chattopadhyay et al. (US20180359336A1) hereinafter Chattopadhyay

As per claim 4.  Savolainen, Bikumala, Srivastava and Pouzin disclose the capacity planning method of claim 3.
[The examiner will map one if condition of this claim since there is no need to proceed once one condition is satisfied]
          Savolainen does not explicitly discloses AG of the AG instance.
          Bikumala however discloses AG of the AG instance. (Bikumala, par0071 teaches 302, an availability group that includes a primary database and a secondary database may be configured. For example, in FIG. 1, the databases 108(1), 109(1) may be configured as an always on availability group, the databases 108(2), 109(2) may be configured as an always on availability group, and the databases 110, 111 may be configured as an always on availability group).

          Savolainen, Bikumala and Srivastava do not explicitly disclose wherein the step of calculating workload caused by an instance comprises: - selecting workload of the current workload of the instance.
          Pouzin however discloses wherein the step of calculating workload caused by an instance comprises: - selecting workload of the current workload of the instance. (Pauzin, par0054 - 0057 teaches at operation 6040, the scheduler may calculate the workload associated with each instance. In one implementation, to measure workload, the scheduler may simply count the number of tasks assigned [selecting workload] to each instance. However, other methods are possible….In most cases, the mechanism employed will use workload information produced by operation 6040, and instance capacity information stored in configuration repository 1403).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the step of calculating workload caused by an instance comprises: - selecting workload of the current workload of the instance, as taught by Pouzin in the method of Savolainen, Bikumala and Srivastava, so On-demand migration system allows dynamic allocation of computing resources for cost-effective, efficient synchronization and migration, see Pouzin para0068.

          Chattopadhyay however discloses if the, is a primary replica and a secondary replica of the AG residing on a different node is a non-readable secondary replica. (Chattopadhyay, par0033 teaches according to embodiments, a first node 202-1 functions as a primary replica and a second node 202-N functions as a secondary replica.  When the first node 202-1 fails, is taken offline, is shutdown, etc [non-readable secondary replica, here the primary is non-readable but it could be the secondary], communications from the client 212 may automatically be shifted to a service instance 208 in the second node 202-N. Thus, the client 212 communication may be shifted 
without client intervention and without interrupting the client communication 
with the service instance 208.  Additionally, as discussed in greater detail 
herein, the state of the service instance 204 running on the primary replica 
202-1 may be preserved in the service instance 208 running on the secondary 
replica 202-N such that responses to requests generated by the service instance 
208 may be deterministic with the responses to requests generated by the 
service instance 204.  In other words, there may be no difference in the 
responses generated by the service instances 204 and 208 whenever the secondary 
replica 202-N is caused to operate as the primary replica.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of if the, is a primary replica and a secondary replica of the AG residing on a different node 

[As stated above, the examiner mapped one "if" condition of the claim, there is no need to map additional "if" once one condition is satisfied]
- if the AG of the AG instance is a primary replica and the secondary replica of the AG residing on a different node is a secondary readable replica, selecting AG workload of the current AG as the AG workload of the AG instance, except if the secondary replica is a secondary readable replica that contains secondary readable databases that are configured to failover to the current AG instance, then summing both the current AG workload of the primary replica and the secondary AG workload of the secondary replica as the AG workload of the AG instance; - if the AG of the AG instance is a non-readable secondary replica, comparing the secondary replica AG workload and the respective primary AG workload on another node, and selecting the greater of these compared AG workloads as the AG workload of the AG instance; - if the AG of the AG instance is a secondary readable replica, comparing the secondary replica AG workload and the respective primary AG workload on another node, and selecting the greater of these compared AG workloads as the AG workload of the AG instance.

As per claim 5.  Savolainen, Bikumala, Srivastava and Pouzin disclose the capacity planning method of claim 3.
[The examiner will map one if condition of this claim since there is no need to proceed once one condition is satisfied]
          Savolainen does not explicitly discloses wherein Always On High Availability Group (AG).
          Bikumala however discloses Always On High Availability Group (AG). (Bikumala, par0071 teaches t 302, an availability group that includes a primary database and a secondary database may be configured. For example, in FIG. 1, the databases 108(1), 109(1) may be configured as an always on availability group, the databases 108(2), 109(2) may be configured as an always on availability group, and the databases 110, 111 may be configured as an always on availability group).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of Always On High Availability Group (AG), as taught by Bikumala in the method of Savolainen, so as the use of information continues to increase, individuals and businesses use information handling system to take advantage of the value of the information, see Bikumala para0001.
          Savolainen and Bikumala do not explicitly disclose temporary database, user database.
          Srivastava however discloses temporary database, user database. (Srivastava, par0227-0228 FIG. 8 is a flowchart illustrating a method 800 of the present invention for creating private devices, local user temporary databases, and a temporary database group. At step 801, one or more shared devices are created using the existing ‘DISK INIT’ command. At step 802, one or more private devices for a node are created by using the updated ‘DISK INIT’ command. Though private devices could be created on shared storage, their most common use is for RAM-Disks. One or more local user temporary databases are now created for a node on shared or private devices using updated ‘CREATE DATABASE’ command, at step 803. Next, at step 804, a temporary database group is created. A temporary database group has a cluster wide namespace. When a group is created, the in-memory structures that represent the temporary database group are allocated on all the nodes.The just-created local temporary database is made a member of the group, at step 805. When a local temporary database is made a member of the tempdb group, its database id is added to the in-memory tempdb group structure for only the owner node of the database. It has no effect on the in-memory structure for the same tempdb group on other cluster nodes. (If the owner node is not running, no in-memory changes are made whatsoever.) In this manner, though the tempdb group is a cluster wide entity, it has different local temporary databases as its members (on each node). User logins or applications may now be bound to a local tempdb or a tempdb group, as indicated at step 806. A login or an application can be either bound to (1) a temporary database group or (2) local temporary databases (at most one from each node).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of temporary database, user database, as taught by Srivastava in the method of Savolainen  and Bikumala, so as the use of information continues to increase, 
          Savolainen, Bikumala and Srivastava do not explicitly disclose wherein the step of calculating, workload caused by a current instance comprises: - calculating a, workload of the current instance caused by workload, wherein: - if the, - using the entire, workload of the current instance caused by, and workloads as the, workload of the current instance, and ignoring, workload related to the current .
          Pouzin however discloses wherein the step of calculating, workload caused by a current instance comprises: - calculating a, workload of the current instance caused by workload, wherein: - if the, - using the entire, workload of the current instance caused by, and workloads as the, workload of the current instance, and ignoring, workload related to the current. (Pauzin, par0054 - 0057 teaches at operation 6040, the scheduler may calculate the workload associated with each instance. In one implementation, to measure workload, the scheduler may simply count the number of tasks assigned to each instance. However, other methods are possible….In most cases, the mechanism employed will use workload information produced by operation 6040, and instance capacity information stored in configuration repository 1403).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the step of calculating, workload caused by a current instance comprises: - calculating a, workload of the current instance caused by workload, wherein: - if the, - using the entire, workload of the current instance caused by, and workloads as the, workload of the current instance, and ignoring, workload related to the current, as taught 
          Savolainen, Bikumala, Srivastava and Pouzin do not explicitly is a primary replica and a respective secondary replica residing on a different node is a non-readable secondary replica, on the non-readable secondary replica.
          Chattopadhyay however discloses is a primary replica and a respective secondary replica residing on a different node is a non-readable secondary replica, on the non-readable secondary replica. (Chattopadhyay, par0033 teaches according to embodiments, a first node 202-1 functions as a primary replica and a second node 202-N functions as a secondary replica.  When the first node 202-1 fails, is taken offline, is shutdown, etc [non-readable secondary replica, here the primary is non-readable but it could be the secondary], communications from the client 212 may automatically be shifted to a service instance 208 in the second node 202-N. Thus, the client 212 communication may be shifted 
without client intervention and without interrupting the client communication 
with the service instance 208.  Additionally, as discussed in greater detail 
herein, the state of the service instance 204 running on the primary replica 
202-1 may be preserved in the service instance 208 running on the secondary 
replica 202-N such that responses to requests generated by the service instance 
208 may be deterministic with the responses to requests generated by the 
service instance 204.  In other words, there may be no difference in the 
responses generated by the service instances 204 and 208 whenever the secondary 
replica 202-N is caused to operate as the primary replica.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of is a primary replica and a respective secondary replica residing on a different node is a non-readable secondary replica, on the non-readable secondary replica, as taught by Chattopadhyay in the method of Savolainen, Bikumala, Srivastava and Pouzin, so 1he hosting of services across a cluster of computing nodes enables performance of dynamic load-balancing as demand on the computing nodes varies, as computing node failures occur, as well as for changes in computing node scale, see Chattopadhyay para0001.

[As stated above, the examiner mapped one "if" condition of the claim, there is no need to map additional "if" once one condition is satisfied]
- if the AG is a primary replica and the respective secondary replica residing on a different node is a secondary readable replica, - using the entire temporary database workload of the current AG instance caused by AG and user database workloads as the temporary database workload of the current AG instance, and ignoring temporary database workload related to the current AG on the non-readable secondary replica, except if the secondary readable replica contains secondary readable databases that are configured to failover to the current primary AG instance, then - summing up the proportional temporary database workload caused by the AG workload of the current AG instance with proportional temporary database workload caused by the respective secondary replica as the AG temporary database workload of the current AG instance, - calculating a proportional temporary database workload caused by user databases on 



Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Narayanan et al. (US20060074970A1) – Related art in the area of a prediction system working with or a part of a database system to automatically monitor the performance of the server to aggregate statistics.
• Rolia et al. (US20110307291A1) – Related art in the area of  creating a capacity planning scenario, a capacity planning scenario can be generated for the business services, workloads, and resources based on the assigned constraint tags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442